UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-2306


ANTHONY MCNAIR,

                       Plaintiff - Appellant,

          v.

N.C. GENERAL ASSEMBLY,

                       Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. James C. Fox, Senior
District Judge. (4:13-cv-00155-F)


Submitted:   January 23, 2014             Decided:   January 27, 2014


Before WILKINSON and DIAZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Anthony Lee McNair, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Anthony Lee McNair appeals the district court’s order

adopting in part the recommendation of the magistrate judge and

dismissing    his   civil   action   under   28   U.S.C.   § 1915(e)(2)(B)

(2012) for failure to state a claim on which relief may be

granted.     We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district     court.         McNair   v.   N.C.     Gen.    Assembly,   No.

4:13-cv-00155-F (E.D.N.C. Oct. 17, 2013).          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                  AFFIRMED




                                     2